DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability in the prior Office action is withdrawn in view of reference to Houfburg et al. (US 2020/0326209). Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Houfburg et al. (US 2020/0326209).

Regarding claims 1 and 11, Bartos et al. discloses a position detection apparatus and method of position detection (see Fig. 1) comprising: a plurality of anisotropic magnetoresistive sensors arranged in an array (see Fig. 1 and col. 2, lines 60-67), wherein each anisotropic magnetoresistive sensor comprises: a magnetic field transducer (elements 4, Fig. 1) comprising magnetoresistive material, the magnetic field transducer configured to provide an output signal based on an interaction between the magnetic field transducer and a magnet (element 3, Fig. 1); and a sensor signal conditioning circuit (i.e., the A/D converters provided in the unit 7, Fig. 1) configured to receive the output signal and generate processed digital position data (see col. 10, lines 23-29); and a central processor (element 10, Fig. 1) in electrical communication with each anisotropic magnetoresistive sensor, wherein the central processor is configured to receive and compare the processed digital position data from at least two of the plurality of anisotropic magnetoresistive sensors to determine a position of the magnet (see col. 9, line 53 through col. 10, line 13). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Although Bartos et al. does not appear to disclose powering down one or more anisotropic magnetoresistive sensors of the plurality of anisotropic magnetoresistive sensors, Houfburg et al. shows that this feature is well known in the art. Houfburg et al. discloses powering down one or more sensors of the plurality of sensors (elements 152, Fig. 7), wherein the one or more sensors are in an inactive region of the plurality of sensors determined to be farther (i.e., distal positions) from the magnet than one or more other sensors of the plurality of sensors (i.e., proximal positions) (see pars. [0044], [0064] and Fig. 7). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing for energy-efficient sensing without a significant loss in position accuracy as taught by Houfburg et al. (see par. [0044]).
Regarding claims 2 and 12, Bartos et al. discloses a position detection apparatus and method of position detection, wherein each sensor signal conditioning circuit comprises a converter (i.e., the A/D converters provided in the unit 7, Fig. 1) configured to convert the received output signal into digital position data before generating the processed digital position data (see col. 10, lines 23-29).
Regarding claim 6, Bartos et al. discloses a position detection apparatus, wherein the array is configured on a printed circuit board (PCB) (see col. 4, lines 26-29).
Regarding claims 9 and 19, Bartos et al. discloses a position detection apparatus, wherein no multiplexer is present between the plurality of anisotropic magnetoresistive sensors and the central processor, and wherein the central processor is configured to address the plurality of anisotropic magnetoresistive sensors in parallel or near parallel (see Fig. 1).
Regarding claims 10 and 20, Bartos et al. discloses a position detection apparatus, wherein the magnetic field transducer comprises a Wheatstone bridge circuit (see col. 3, lines 33-38).

Claims 1-6, 9-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Robinson et al. (US 8,723,511).

Regarding claims 1-3 and 11-13, Bartos et al. discloses a position detection apparatus and method of position detection (see Fig. 1) comprising: a plurality of anisotropic magnetoresistive sensors arranged in an array (see Fig. 1 and col. 2, lines 60-67); wherein each anisotropic magnetoresistive sensor comprises: a magnetic field transducer (elements 4, Fig. 1) comprising magnetoresistive material, the magnetic field transducer configured to provide an output signal based on an interaction between the magnetic field transducer and a magnet (element 3, Fig. 1); and a central processor (element 10, Fig. 1) in electrical communication with each anisotropic magnetoresistive sensor, wherein the central processor is configured to receive and compare the processed digital position data from at least two of the plurality of anisotropic magnetoresistive sensors to determine a position of the magnet (see col. 9, line 53 through col. 10, line 13). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Even assuming arguendo, without conceding, that Bartos et al. does not disclose each anisotropic magnetoresistive sensor comprising a sensor signal conditioning circuit and a processor, Robinson et al. shows that this feature is well known in the art. Robinson et al. discloses a device (element 100, Fig. 3) comprising a plurality of magnetoresistive sensors (see Fig. 3), wherein each magnetoresistive sensor comprises: a magnetic field transducer (elements 114, 116, 118, 120, Fig. 3) comprising magnetoresistive material; the magnetic field transducer configured to provide an output signal; a sensor signal conditioning circuit (elements 130, Fig. 3) configured to receive the output signal and generate processed digital position data (see col. 7, lines 12-19); and, wherein each sensor signal conditioning circuit comprises a converter configured to convert the received output signal into digital position data before generating the processed digital position data (see col. 7, lines 12-19), wherein each sensor signal conditioning circuit comprises a processor (elements 132, Fig. 3) configured to process the digital position data to generate the processed digital position data (see col. 7, lines 12-19). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved workability by allowing the user to replace or repair individual sensors when a malfunction occurs.
Although Bartos et al. does not appear to disclose powering down one or more anisotropic magnetoresistive sensors of the plurality of anisotropic magnetoresistive sensors, Houfburg et al. shows that this feature is well known in the art. Houfburg et al. discloses powering down one or more sensors of the plurality of sensors (elements 152, Fig. 7), wherein the one or more sensors are in an inactive region of the plurality of sensors determined to be farther (i.e., distal positions) from the magnet than one or more other sensors of the plurality of sensors (i.e., proximal positions) (see pars. [0044], [0064] and Fig. 7). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing for energy-efficient sensing without a significant loss in position accuracy as taught by Houfburg et al. (see par. [0044]).
Regarding claims 4 and 14, Bartos et al. discloses a position detection apparatus, wherein the digital position data comprises errors associated with at least one of an offset error, a sensitivity error, a thermal effect on offset error, or a thermal effect on sensitivity error (see col. 8, lines 40-47).
Regarding claims 5 and 15, Bartos et al. discloses a position detection apparatus, wherein processing the digital position data comprises compensation of one or more of the errors (see col. 8, lines 40-47).
Regarding claim 6, Bartos et al. discloses a position detection apparatus, wherein the array is configured on a printed circuit board (PCB) (see col. 4, lines 26-29).
Regarding claims 9 and 19, Bartos et al. discloses a position detection apparatus, wherein no multiplexer is present between the plurality of anisotropic magnetoresistive sensors and the central processor, and wherein the central processor is configured to address the plurality of anisotropic magnetoresistive sensors in parallel or near parallel (see Fig. 1).
Regarding claims 10 and 20, Bartos et al. discloses a position detection apparatus, wherein the magnetic field transducer comprises a Wheatstone bridge circuit (see col. 3, lines 33-38).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Houfburg et al. (US 2020/0326209) as applied to claims 1, 2, 6, 9-12, 19, and 20 above, and further in view of Pozzati et al. (US 9,018,941).

Regarding claims 7, 8, 17, and 18, even assuming arguendo, without conceding, Bartos et al. does not appear to disclose the sensors and the processor being electrically powered at different operating voltages, Pozzati et al. shows that this feature is well known in the art. Pozzati et al. discloses a position detection apparatus (element 30, Fig. 10), wherein the plurality of anisotropic magnetoresistive sensors (elements 2a-2c, Fig. 2) and the central processor (element 32, Fig. 10) are configured to be electrically powered at different operating voltages (see Fig. 10 and col. 6, lines 27-37), wherein the plurality of anisotropic magnetoresistive sensors are configured to be electrically powered at a lower operating voltage (Vss) than the operating voltage (Vdd) of the central processor (see Fig. 10 and col. 6, lines 27-37). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, low energy consumption as taught by Pozzati et al. (see col. 3, lines 64-67).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 9,297,634) in view of Robinson et al. (US 8,723,511) and Houfburg et al. (US 2020/0326209) as applied to claims 1-6, 9-15, 19, and 20 above, and further in view of Pozzati et al. (US 9,018,941).

Regarding claims 7, 8, 17, and 18, even assuming arguendo, without conceding, Bartos et al. does not appear to disclose the sensors and the processor being electrically powered at different operating voltages, Pozzati et al. shows that this feature is well known in the art. Pozzati et al. discloses a position detection apparatus (element 30, Fig. 10), wherein the plurality of anisotropic magnetoresistive sensors (elements 2a-2c, Fig. 2) and the central processor (element 32, Fig. 10) are configured to be electrically powered at different operating voltages (see Fig. 10 and col. 6, lines 27-37), wherein the plurality of anisotropic magnetoresistive sensors are configured to be electrically powered at a lower operating voltage (Vss) than the operating voltage (Vdd) of the central processor (see Fig. 10 and col. 6, lines 27-37). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, low energy consumption as taught by Pozzati et al. (see col. 3, lines 64-67).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/2/2022